Title: To James Madison from Albert Gallatin, 24 January 1811 (Abstract)
From: Gallatin, Albert
To: Madison, James


24 January 1811, Treasury Department. On the subject of the Senate resolution of 21 Jan. 1811, reports that the treasury has no documents showing the amount of British or French property confiscated under the Nonintercourse Act of 1809 and the act of 1 May 1810. A circular letter was written on 22 Jan. to the several district attorneys to obtain this information. Encloses a letter from the register of the treasury to show that the information requested on imports for 1810 cannot be prepared during the present session of Congress. Will prepare and transmit the information for the last three quarters of 1809.
